Citation Nr: 0431184	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-05 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease (PUD).

2.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).

3.  Entitlement to service connection for malaria.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and S.C.


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran had recognized service from January 1943 to 
October 1945, including recognized guerrilla service from 
April 1945 to October 1945.  He also had service as a 
Philippine Scout from February 1946 to January 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 RO decision that denied the 
veteran's claims of service connection for PUD, PTB, and 
malaria.


FINDINGS OF FACT

1.  PUD was first noted several decades after the veteran's 
service discharge; current PUD, if any, is not related to a 
disease or injury in service. 

2.  PTB was first noted several decades after the veteran's 
service discharge; current PTB, if any, is not related to a 
disease or injury in service. 

3.  There is no evidence of current malaria or residuals of 
such.
 

CONCLUSIONS OF LAW

1.  PUD was not incurred in or aggravated by service, and may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


2.  PTB was not incurred in or aggravated by service, and may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

3.  Malaria was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

An undated physical examination report which is, apparently, 
contemporaneous with service, reflects that the veteran's 
abdominal viscera and lungs were described as normal.  
Malaria was not indicated.  A January 1946 affidavit for 
Philippine Army personnel does not reflect any abnormalities. 

In an undated statement, received in March 2001, D. G. R., 
M.D., indicated that he had treated the veteran for 
gastrointestinal disorders from 1943 to 1944.

Medical records from Veterans Memorial Hospital, dated in the 
1970s, show that the veteran was noted as having minimal PTB 
and gastric problems, including duodenal/peptic ulcers.  
Records variously report that the veteran had a 15 to 22 year 
history of gastric problems.  

Medical records from Veterans Memorial Hospital and other 
private facilities, dated in the 1990s, show that the veteran 
was diagnosed as having minimal PTB (with activity 
undetermined) as well as gastric problems.

In his March 2001 application for service connection, the 
veteran indicated that he had developed -- PUD in 1951, PTB 
in 1971, and malaria in 1947.

The veteran provided testimony, before the undersigned 
Veterans Law Judge, at an October 2003 hearing.  The veteran 
testified that he sought treatment for stomach problems in 
1943 and 1944 from Dr. D. R, who was now deceased.  He 
suggested that Dr. D. R. did not prepare any records or 
medical certificates as it was a time of war.  He indicated 
Dr. D. R. prescribed medication to ease his stomach pain.  He 
said he later sought treatment at the Veterans Memorial 
Medical Center (VMMC) in 1971.  With regard to TB, he related 
that he was first treated for such at VMMC in 1972.  With 
regard to malaria, he related he had symptoms in 1943 and 
1947 and was treated by Dr. V., and in a tent station 
hospital at Fort McKinley, respectively.  The veteran's 
friend, S.C., indicated that he had served in the same unit 
as the veteran from 1942 to 1946.  He said he remembers that 
the veteran complained of stomach pain and was hospitalized 
in 1970 for treatment of an ulcer. 

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In August 2002, the RO denied the 
veteran's claims of service connection for PUD, PTB, and 
malaria.  He was properly notified of the outcome as well as 
the reasoning behind the adverse decision in an August 2002 
letter.  The Board concludes that the discussion in the 
August 2002 RO decision, statement of the case (SOC) (issued 
in January 2003) and numerous letters over the years 
(including the October 2001 VCAA letter) informed the veteran 
of the information and evidence needed to substantiate his 
claims and complied with VA's notification requirements.  
Specifically, the Board concludes that the RO decision, SOC, 
and various letters informed him of:  why the evidence on 
file was insufficient to grant service connection; what 
evidence the record revealed; what VA was doing to develop 
the claims; and what information and evidence was needed to 
substantiate his claims.  The October 2001 VCAA letter 
specifically informed him of what he should do in support of 
the claims, where to send the evidence, and what he should do 
if he had questions or needed assistance.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was, for the most 
part, informed to submit everything he had with regard to his 
claims for service connection.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the instant case, the October 2001 
VCAA letter was issued prior to the August 2002 RO decision 
which denied his claims for service connection.  As such, no 
prejudice has occurred.  

Any defect with respect to the VCAA notice requirement in 
this case was harmless error.  Under the facts of this case, 
"the record has been fully developed," and "it is difficult 
to discern what additional guidance VA could have provided to 
the appellant regarding what further evidence [s]he should 
submit to substantiate h[][er] claim." Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  Further, the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made extensive efforts 
to develop the record.  All relevant records are on file to 
include the veteran's records from Veterans Memorial Hospital 
and private facilities.  In sum, the Board finds that the 
record contains sufficient evidence to make a decision on the 
claims.  VA has fulfilled its duty to assist with regard to 
the veteran's claims. 

In this appeal, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran, and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under these circumstances, the Board finds that appellate 
review, at this juncture, is appropriate.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for peptic ulcers may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.  If active tuberculosis is manifest 
to a compensable degree within three years after separation 
from service, the disorder may be presumed to have been 
incurred in service.  If malaria is manifest to a compensable 
degree within a year after tropical service, the disorder may 
be presumed to have been incurred in service.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).





PUD and PTB

A physical examination report performed during service does 
not reflect any evidence of PUD or PTB.  In fact, it was 
specifically noted that the veteran's abdomen and viscera 
were normal, as were his lungs.

Medical evidence, dated in the 1970s, reflects that the 
veteran was diagnosed as having PUD and TB several decades 
after his service separation.  At that time, it was reported 
that he had a 15 to 22 year history of gastric problems.  
(Assuming the aforementioned medical history is correct, 
gastric problems would have had their onset long after 
service separation.)

More current medical evidence from the 1990s shows the 
veteran has received treatment for minimal PTB and gastric 
problems.
 
In sum, the first medical evidence of PUD and PTB was many 
decades after his service separation.  Further, there is no 
competent medical evidence which links either PUD or PTB with 
a disease or injury in service.  

The March 2001 statement of Dr. D. R. is acknowledged.  This 
statement is to the effect that the veteran received 
treatment for gastrointestinal problems in 1943 or 1944.  The 
statement does not specify the nature of the gastrointestinal 
problems, including whether PUD was among the treated 
conditions.  Unfortunately, the March 2001 statement is too 
general in nature to constitute evidence of an etiological 
link between the condition at issue, PUD, and a disease or 
injury in service.  Further, at the 2003 Board hearing, the 
veteran indicated that Dr. D. R. was deceased; and he 
suggested that there were no outstanding records.  

The Board has considered the assertions of the veteran and a 
fellow servicemen of the veteran.  On issues of medical fact 
(i.e. diagnosis or causation), their opinions are not 
competent.  They are certainly competent to note certain 
symptoms; however, as laymen, they are not competent to 
determine the etiology of any current PUD and/or PTB. 

In sum, given the lack of evidence establishing an 
etiological link between any PUD and PTB and service, the 
claims of service connection must be denied.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine is inapplicable and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).
 
Malaria

After considering all of the evidence of record, the Board 
finds no evidence of malaria.  

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Although the veteran has expressed his own opinion that he 
has malarial residuals which are related to service, the 
Court has held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Accordingly, the Board concludes that malaria 
was not incurred in or aggravated by service, nor may it be 
presumed to have been incurred in service.

In sum, given the lack of evidence establishing a current 
diagnosis of residuals of malaria and an etiological link to 
service, the claim of service connection must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 




ORDER

Service connection for PUD is denied.

Service connection for PTB is denied.

Service connection for malaria is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



